COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
                                                              No. 08-13-00025-CR
                                               §
 Ex Parte: Daniel Alvarez,                                       Appeal from the
                                               §
                             Appellant.                        384th District Court
                                               §
                                                            of El Paso County, Texas
                                               §
                                                            (TC# 960D10169-384-1)
                                               §

                                            §
                                          ORDER

        The Court GRANTS the Appellee’s third motion for extension of time to file the brief
                                            '
until February 5, 2014. NO FUTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before February 5, 2014.


       IT IS SO ORDERED this 8th day of January, 2014.

                                            PER CURIAM
Before McClure, C.J., Rivera, and Rodriguez, JJ.